department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date legend org - organization name xx - date address - address person to contact identification_number in reply refer to tege eo ein org address certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons sec_501 and exempt under section organizations described in sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by lr c sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations enclosures publication form_6018 consent to proposed adverse action envelope internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations fulton street - floor brooklyn ny department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider itto bea failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for letter rev catalog number 34809f the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx ein legend org - organization name website - website xx - date dir-1 dir-2 - state - state dir ra-1 ra issue whether org should maintain its exemption under sec_501 of the internal_revenue_code after failing to observe the conditions of its exemption in terms of not operating exclusively for exempt purposes granted under sec_501 of the internal_revenue_code whether the org should maintain its exemption under sec_501 of the internal_revenue_code after failing to respond to numerous requests from the internal_revenue_service to examine the books records and activities of the organization whether the org should maintain its exempt status after failing to observe the conditions of its exemption in terms of not filing a form_990 for the december 20xx tax_year or providing a reason as to why no return was filed facts org was granted exemption from federal_income_tax under internal_revenue_code sec_501 of the internal_revenue_code as an organization described in sec_501 according to its organizational documents its primary purpose is to solicit and obtain money or property by gift bequest or devise to invest or reinvest the same and to apply the income and the principal thereof as the board_of directors may from time to time determine either directly or through contributions to any charitable_organization or organizations exclusively for charitable scientific or educational_purposes and to engage in any all lawful activities incidental thereto except as restricted herein including without limiting the generality of the foregoing to inform the public about the problems of and reasons for homelessness to raise funds and to provide financial assistance and expertise to individuals and organizations providing shelter care and assistance to homeless men and women in the state of state provided however that nothing herein shall be construed as authorizing the corporation to undertake or carry on any of the activities set fourth in paragraph b through v of sec_404 of the not-for-profit corporation law or section 460-a of the social services law of the state of state the following is a list of the dates in which correspondence was mailed to the org in an attempt to secure an appointment to examine the books records and activities for the year ending december 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rey date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx ein may 20xx june 20xx august 20xx __ february 20xx march 20xx letter letter letter letter letter in addition to the correspondence telephone calls were also made in attempt to schedule an examination the taxpayer would not comply with these requests to schedule an examination as the facts listed below were alleged in the complaint filed by the state of state office of the attorney general's office filed with the supreme court of the state of state county of state regarding ra-1 attorney_general of the state of state for and on behalf of the people of the state of state against org dir-1 and dir-2 e e e facts developed by newspaper articles listed below each day on the streets of state city org table workers convince sympathetic passersby to deposit cash into plastic jugs under the false pretense that their hard earned money is going to a bona_fide charity that funds services for the homeless org is a sham all of the money dropped into the org jugs is pocketed by the org table workers dir-1 dir-2 and other insiders or is used by dir-1 dir-2 to perpetuate a scheme to defraud the public as president dir-1 hides behind org’s facade of corporate legitimacy and describes org table workers as members of org donning org-branded hats identification badges aprons and other paraphernalia org table workers mislead the public that donated funds will be used for services for the homeless although assets of org dir-1 dir-2 treat the fees as their personal kitty dipping into them whenever they choose in effect dir-1 dir-2 have co-opted a tax exempt charitable corporate structure for their own personal benefit articled dated june - jul 20xx from time out state i state - page article dated december 20xx from the state post jug band’ keeps you change homeless ‘aid’ just a beg lie article dated november 20xx from website homeless organization is called a fraud - pages article dated november 20xx from website lowest scam in town org fakes helping the poorest’ - page information retrieved from the internet via wikipedia referencing the org articles state that the org claims to collect money for the homeless but pockets the funds for themselves org which claims to collect money for the homeless in an elaborate fraud publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page - page - page form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx ein law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx ein administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government's position taxpayer's position despite several attempts made to contact the org as stated above the eo failed to comply as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 further in better business bureau of washington d c inc v united_states the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes again org does not accomplish any exempt purposes and therefore is not operating exclusively for exempt purposes in revrul_77_366 the organization accomplished both charitable and noncharitable purposes but lost its exemption because it was not operating exclusively for exempt purposes in this case org does not accomplish any exempt purposes and therefore is found not operating exclusively for exempt purposes publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx ein conclusion based on our review of all facts and circumstances and the legislative support referenced above it is the government's position that this organization’s exempt status should be revoked due to its failure to operate exclusively for exempt_purpose s as required by sec_501 it is the irs's position that the org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 additionally it is also the position of the irs that the org failed to cooperate with the service in scheduling an examination of their books records and activities as required in the aforementioned statutes accordingly the organization's exempt status is revoked effective january 20xx accordingly the organization's exempt status is revoked effective january 20xx form_1120 us corporation income_tax return should be filed for the tax periods ending on and after january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
